         Case 1:20-cr-00278-TNM Document 37 Filed 08/17/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 1:20-cr-00278-TNM
               v.                            :
                                             :
KEITH BERMAN                                 :
                                             :
                      Defendant.             :


              GOVERNMENT’S REPLY IN SUPPORT OF ITS OMNIBUS
            MOTION IN LIMINE TO EXCLUDE IRRELEVANT EVIDENCE
             UNDER FEDERAL RULES OF EVIDENCE 401, 402, AND 403

       The United States of America, by and through its undersigned counsel, respectfully submits

this reply in support of its motion in limine (ECF 30 (“Gov’t Mot.”)) for orders excluding two

categories of evidence as irrelevant under Federal Rules of Evidence 401 and 402 and excludable

under Federal Rule of Evidence 403.

       The scope of the crimes charged in the superseding indictment is discrete and specifically

relates to the defendant’s lies about his purported development of a COVID-19 blood test. (ECF

19 (“Superseding Indictment”) ¶¶ 13-38, 66-67, 68-71.)         Beginning in February 2020, the

defendant initiated a fraud scheme in which he made a series of public statements falsely claiming

he and Decision Diagnostics, Inc. (“DECN”) had developed a blood test when, in truth, he had

not. His scheme to defraud continued until he was indicted in December 2020, with the defendant

concealing the true facts relating to the blood test and concealing the scheme from regulators, law

enforcement, shareholders, and the investing public. These lies about a blood test are the basis of

the securities fraud and wire fraud counts charged in the superseding indictment. Accordingly,

the allegations in the superseding indictment, which were pled at the height of the pandemic, focus

                                                 1
         Case 1:20-cr-00278-TNM Document 37 Filed 08/17/21 Page 2 of 10




on facts directly relating to the blood test and not facts relating to the defendant’s or the company’s

other activities during this time period.

       In its motion, the government explained that evidence regarding (1) the question whether

the defendant’s purported COVID-19 blood test is theoretically possible, and (2) the defendant’s

July 2020 announcement that he planned to develop a COVID-19 saliva test, is irrelevant under

Federal Rules of Evidence 401 and 402. Whether the defendant’s blood test could be developed

is not relevant to the question whether the defendant lied when he said that he already had

developed it. Similarly, the defendant’s July 2020 announcement that he planned to develop a

saliva test is not relevant to his earlier false statements, made to the investing public and everyone

else, that he already had developed a blood test. 1

       In response, the defendant argues these issues are relevant because (1) allegations referring

to the issues are purportedly included in the superseding indictment in paragraphs 16 and 38, and

(2) the issues occurred during the time period of the fraud scheme alleged in the superseding

indictment.   (ECF 32 (“Def. Opp.”) at 3-5.)          The defendant’s arguments do not withstand

scrutiny and should be rejected.

The Lone Allegation Mentioning the Theoretical Possibility of Developing a Saliva Test Does
Not Make Either Issue Relevant

       The superseding indictment makes a single reference to the fact that, on February 29, 2020,

the defendant emailed Mr. Kim to inquire whether it would be theoretically possible to use

impedance technology to test for COVID-19 in blood or saliva, and it also alleges that Mr. Kim




1
  The fact that the superseding indictment does not contain allegations relating to the defendant’s
purported plans to develop a saliva test should not be understood to mean the government believes
the defendant’s public statements about the saliva test are true.
                                                 2
          Case 1:20-cr-00278-TNM Document 37 Filed 08/17/21 Page 3 of 10




responded that he did not know the answer. (Superseding Indictment ¶ 16.) This allegation,

contained in paragraph 16, is the only allegation in the superseding indictment that mentions

feasibility or saliva. The sole purpose of the allegation in paragraph 16 is to demonstrate the

falsity of certain statements that the defendant later made about the blood test. For example, on

March 2, 2020, the defendant falsely represented to Dr. Musho that Mr. Kim said he believed his

team could develop the blood test. (Id. ¶ 17.) Similarly, on March 3, 2020, the defendant falsely

represented to investors that he already had developed the blood test. The allegations in paragraph

16 show the defendant knew both of these statements were false at the time he made them.         (Id.

¶ 18.)

         The government recognizes that the defendant’s initial inquiry to Mr. Kim is a fact that is

likely to be admitted at trial. Indeed, it is crucial evidence of the defendant’s knowledge and

intent. What is not relevant, and likely to confuse and mislead the jury and waste time, is whether

the defendant’s blood test was or is in fact theoretically possible. As the government explained

in its motion, this scientific, technical question is not probative of the issues in this case, which

relate to the defendant’s false representations to investors despite his knowledge that a COVID-19

blood test was merely an idea, that Mr. Kim had not made the idea come to fruition, that he had

not even produced a prototype, and that he could not perform the testing required for FDA

approval. (Gov’t Mot. at 5-6.)

         What is also not relevant, and likely to confuse and mislead the jury and waste time, is the

fact that, as part of this initial inquiry on February 29, 2020, the defendant asked Mr. Kim about

saliva in addition to blood. The defendant’s inclusion of saliva as part of the inquiry does not




                                                  3
         Case 1:20-cr-00278-TNM Document 37 Filed 08/17/21 Page 4 of 10




make it more or less probable that the defendant had knowledge of the falsity of the statements he

later made about the blood test or any other element of the crimes charged based on these lies.

        The defendant also tries to use the allegation in paragraph 16 as a hook to introduce other

evidence relating to his July 2020 announcement of his plans to develop a saliva test. The

defendant fails to explain how that unrealized desire makes it any more or less probable that he

committed the conduct alleged in the superseding indictment related to the separate blood test that

he claimed had already been developed months earlier despite his knowledge to the contrary.

What the defendant said beginning in July 2020 about his plans to develop a saliva test is not

relevant to the elements of the crimes charged based on the false and misleading statements the

defendant made in March, April, May, and June 2020 relating to the purported COVID-19 blood

test.

The Allegations Relating to False Statements Made in the July 10, 2020 Press Release About
the Blood Test Do Not “Open the Door” to Irrelevant Evidence Relating to the Saliva Test

        The defendant argues that paragraph 38 of the superseding indictment also includes

allegations about the defendant’s July 10, 2020 announcement of the saliva test. (Def.’s Opp. at

4-5.) This is not true. The superseding indictment does not contain any allegations about the

saliva test in paragraph 38. Although the superseding indictment references the July 10, 2020

press release, it references only the false statements the defendant made in that press release

relating to the blood test, not the saliva test. (Superseding Indictment ¶ 38.)

        Specifically, the superseding indictment alleges in paragraph 38: “on or about July 10,

2020, BERMAN issued a press release representing that DECN’s COVID-19 blood test was

functional, ‘producing results at: 10.5 seconds,’ and that DECN continued working toward

completing the EUA application process by completing the FDA’s testing requirements.” (Id.)

                                                 4
         Case 1:20-cr-00278-TNM Document 37 Filed 08/17/21 Page 5 of 10




The allegation in paragraph 38 refers to the defendant’s false claim that “[t]est reporting for the

GenViro! finger stick kits are currently producing results at: 10.5 seconds.” (ECF 32-1.) This

statement is false because the defendant had not actually developed the finger stick kit (which is

the blood test, not the saliva test), and the finger stick kit was thus not producing results at 10.5

seconds. (Superseding Indictment ¶¶ 15-24.) The allegation in paragraph 38 also references the

defendant’s false claim that “[t]he company’s two EUA applications are currently under FDA

review while final interviews to select a clinical trial partner, [which are] needed to meet FDA new

data foundations[,] are in motion.” (ECF 32-1.) This statement is false because the defendant

knew the company was unable and unwilling to conduct the type of clinical testing that the FDA

required to complete the review process. 2 (Superseding Indictment ¶¶ 25-35.)

        The defendant argues that the fact that this press release also contains statements relating

to the saliva test “open[s] the door” to the admission at trial of evidence relating to the saliva test.

This argument is without merit. The government did not affirmatively choose to introduce

otherwise inadmissible evidence relating to the saliva test. To the contrary, the government made

an allegation based on the false statements in a press release that related specifically and

exclusively to the blood test. The fact that the false statements at issue were made in a press

release that also contained other statements does not automatically make those other statements




2
  The defendant accuses the government of phrasing its allegations in a misleading way. (Def.’s
Opp. at 4.) Like the defendant’s other accusations of wrongdoing by the government, his latest
claim has no basis in fact. The fact that the superseding indictment references a press release that
contains false statements about the blood test and statements about other topics does not constitute
prosecutorial misconduct. The superseding indictment specifically references only those
statements alleged to be false and relevant, and not the statements that are irrelevant to the crimes
charged.
                                                 5
            Case 1:20-cr-00278-TNM Document 37 Filed 08/17/21 Page 6 of 10




relevant.    Significantly, the defendant fails to provide any other reason why this otherwise

inadmissible information should be admitted at trial.

Every Fact and Event that Took Place Within the Relevant Time Period Is Not Automatically
Relevant to the Crimes Charged

       The defendant argues that evidence relating to the saliva test is relevant because the

defendant purportedly developed the saliva test around the same time that he purportedly

developed the blood test.     (Def.’s Opp. at 5.)     The defendant’s argument is based on his

unsupported claim that any evidence about the facts and events from the relevant time period –

February 2020 through December 2020 – is relevant.           (Id.)   The defendant’s argument is

nonsensical and has no basis in law or fact. The question whether the saliva test is relevant

depends on its relevance to the crimes charged, not the time period during which those crimes were

committed. As explained, the crimes charged are based on statements the defendant made about

the blood test, not the saliva test. Moreover, with the exception of the July 10, 2020 press release

discussed above, the false statements about the blood test expressly referenced in the superseding

indictment were made before the saliva test was announced. (See, e.g., Superseding Indictment

¶¶ 15-35.) To the extent the superseding indictment alleges a continuation of the scheme through

December 2020, that is based primarily on allegations that the defendant concealed the true facts

relating to the blood test and concealed the scheme to defraud based on the blood test from

regulators, law enforcement, shareholders, and the investing public. As alleged, the defendant’s

concealment has nothing to do with the saliva test.




                                                 6
         Case 1:20-cr-00278-TNM Document 37 Filed 08/17/21 Page 7 of 10




The Defendant Should Be Precluded from Eliciting Expert Opinion Testimony from Mr. Kim
and Dr. Musho

       With respect to witnesses Dr. Musho and Mr. Kim, the government has not argued (as the

defendant suggests, Def.’s Opp. at 7) that the witnesses should be precluded from testifying about

any “technical aspects” of the relevant fact issues. Rather, because they are not being called as

expert witnesses, Dr. Musho and Mr. Kim should not be asked, based on their scientific, technical,

or other specialized knowledge, to opine on the theoretical feasibility of an impedance-based blood

test for COVID-19. And the defendant’s own citation to the Federal Rules of Evidence shows

why: while it is true that a lay witness may testify in the form of an opinion, the rules make clear

that such an opinion must be limited to one that is rationally based on the witness’s perception,

and not based on scientific, technical, or other specialized knowledge within the scope of Rule

702. Fed. R. Evid. 701. The government does not intend to ask Dr. Musho or Mr. Kim whether

a blood or impedance test for COVID-19 is theoretically possible, but rather only about the status

of the defendant’s purported COVID-19 blood test at the times the defendant made public

statements misrepresenting that it had already been developed. The defendant should therefore

be limited to the same extent.

Precluding Irrelevant Evidence and Testimony Does Not Violate the Defendant’s Sixth
Amendment Rights

       The defendant also invokes his constitutional right to present a defense. (Def.’s Opp. at

9-10.) While the defendant certainly has such a right, it is not unlimited, and it is curtailed by the

evidentiary rules relating to irrelevant evidence or evidence that is subject to exclusion. See

United States v. Scheffer, 523 U.S. 303, 308 (1998) (“A defendant’s right to present relevant

evidence is not unlimited, but rather is subject to reasonable restrictions,” including the “rules


                                                  7
         Case 1:20-cr-00278-TNM Document 37 Filed 08/17/21 Page 8 of 10




excluding evidence from criminal trials.”); United States v. Centeno-Gonzalez, 989 F.3d 36, 53

(1st Cir. 2021) (“While fundamental and robust, a defendant’s right to present relevant evidence

in his own defense is not unlimited, but rather is subject to reasonable restrictions, including the

Federal Rules of Evidence.”) (cleaned up); United States v. Benson, 957 F.3d 218, 237 (4th Cir.)

(the right to present a defense is “not absolute: criminal defendants do not have a right to present

evidence that the district court, in its discretion, deems irrelevant or immaterial”) (internal

quotation marks omitted), cert. denied, 141 S. Ct. 934 (2020); Adzhemyan v. United States, 803 F.

App’x 77, 80 (9th Cir.) (“A criminal defendant has no right to present irrelevant evidence.”)

(internal quotation marks omitted), cert. denied, 141 S. Ct. 392 (2020); United States v. Whitmore,

359 F.3d 609, 615-16 (D.C. Cir. 2004) (despite the Sixth Amendment guarantee of the right to

present a defense, the district court has considerable discretion to place reasonable limits on a

criminal defendant’s presentation of evidence and cross-examination of government witnesses);

see also Crane v. Kentucky, 476 U.S. 683, 690 (1986) (“we have never questioned the power of

States to exclude evidence through the application of evidentiary rules that themselves serve the

interests of fairness and reliability—even if the defendant would prefer to see that evidence

admitted”).

       Accordingly, before asserting his right to present a defense, the defendant must

demonstrate why evidence about an unrelated COVID-19 test and highly technical and theoretical

evidence about impedance testing, when the defendant knew that such testing would not work as

he was claiming, is relevant and not likely to confuse the jury or waste time. He has failed to do

so. As early as March 3, 2020, the defendant falsely claimed in public statements that he had

already developed a COVID-19 blood test. The only question of fact before the jury is whether


                                                 8
         Case 1:20-cr-00278-TNM Document 37 Filed 08/17/21 Page 9 of 10




that statement was in fact true or false, not whether it was theoretically possible for the defendant

to develop such a test months or years down the road, or whether it was theoretically possible for

the defendant to eventually develop a saliva test as an alternative to the test about which he lied.

       For all of the foregoing reasons as well as those in the government’s initial filing, the Court

should grant the government’s motions.

                                              Respectfully submitted,

                                              JOSEPH S. BEEMSTERBOER
                                              Acting Chief, Fraud Section
                                              Criminal Division


                                       By:    /s/
                                              Christopher Fenton
                                              Trial Attorney
                                              Justin Weitz
                                              Acting Principal Assistant Chief
                                              Fraud Section, Criminal Division
                                              United States Department of Justice
                                              1400 New York Ave. NW
                                              Washington, DC 20005

                                              Vijay Shanker
                                              Deputy Chief
                                              Appellate Section, Criminal Division
                                              950 Pennsylvania Ave. NW
                                              Washington, DC 20530




                                                  9
        Case 1:20-cr-00278-TNM Document 37 Filed 08/17/21 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I certify that on August 17, 2021, I filed a true and correct copy of the foregoing with the
Clerk of Court via ECF.

                                                     /s/ Christopher Fenton




                                                1
